—In a visitation proceeding pursuant to Family Court Act article 6 and Domestic Relations Law § 72, the petitioner appeals from an order of the Family Court, Queens County (DePhillips, J.), dated September 15, 2000, which denied her petition and dismissed the proceeding seeking visitation with her grandson.
Ordered that the order is affirmed, with costs.
Under the circumstances, the Family Court properly dismissed the proceeding. The petitioner grandmother failed to show sufficient evidence of a change of circumstances since the last fact-finding hearing on February 15, 2000, when the Family Court determined that it was in the best interest of the child to suspend and terminate the petitioner’s visitation (see Matter of Coutsoukis v Samora, 274 AD2d 518; Matter of King v King, 266 AD2d 546). Ritter, J.P., Smith, Luciano and Crane, JJ., concur.